Citation Nr: 1515063	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-42 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2010, and in excess of 50 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.

4.  Entitlement to an initial (compensable) evaluation for residual scar of the sternum, status post coronary bypass grafting.

5.  Entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease.

6.  Entitlement to an effective date earlier than December 11, 1997 for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease.

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had honorable service from November 1964 to November 1967.  A subsequent period from November 1967 to October 1969 is not honorable for the purposes of obtaining VA compensation benefits.  He had service in Vietnam from June 1966 to June 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Louis, Missouri.  

Following review of the record, the issues of entitlement to service connection for hepatitis C, an evaluation in excess of 30 percent for PTSD prior to April 21, 2010 and an evaluation in excess of 50 percent for PTSD thereafter, an evaluation in excess of 30 percent for coronary artery disease, a compensable evaluation for residual scar of the sternum, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during service in Vietnam.

2.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure on August 31, 2010.

3.  The Veteran meets the definition of a Nehmer class action suit member because he is presumed to have been exposed to herbicides in Vietnam and has a "covered herbicide disease."

4.  The Veteran's original claim for service connection for coronary artery disease was received by VA on December 11, 1997

5.  A diagnosis of coronary artery disease is first shown in VA records dated in July 1998.

6.  The earliest date VA may assign service connection for coronary artery disease is December 11, 1997.

7.  Entitlement to coronary artery disease bypass grafting scar was based on service connection for coronary artery disease.

8.  Since the effective date of entitlement to coronary heart disease is December 11, 1997, the earliest date on which VA may construe the claim of entitlement to service connection for coronary artery disease bypass grafting scar is December 11, 1997.

9.  The claims file contains no informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for heart disease prior to December 11, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 11, 1997 for service connection of coronary artery disease have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816(c) (2) (2014). 

2.  The criteria for an effective date earlier than December 11, 1997 for service connection of residual scar of the sternum, status post coronary bypass grafting, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.400, 3.816(c) (2) (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and initial effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as to the claims of entitlement to earlier effective dates for coronary artery disease and bypass grafting scar. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled its duty to assist the veteran and there is no evidence that additional development is in order before these claims may be addressed.  For reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate these claims on the merits.

Pertinent Law and Regulations

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400 (2014), similarly states that the effective date of service connection" will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 U.S.C.A. § 5110(a).

With respect to earlier effective date claims regarding entitlement to service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. 38 C.F.R. § 3.816 (2014). See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i) (2014).  The "term covered herbicide diseases" includes coronary artery disease. 38 C.F.R. § 3.816(b)(2)(i) (2014).  This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c) (2014).  

For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose. 38 C.F.R. § 3.816(c) (2) (2014).

Factual Background and Legal Analysis

Received on December 11, 1997 was an Application for Compensation or Pension in which the Veteran noted, among other things, that a claim was being made for a heart condition he had had since 1987.  Service connection for such was denied by rating action dated in July 1998 and the Veteran did not appeal.  

The appellant was afforded a VA general medical examination for pension purposes in July 1998 where he stated that he had suffered a myocardial infarction in November 1987 for which he had undergone coronary artery bypass graft.  Following examination, the impressions included stable coronary artery disease at present and status post coronary artery bypass graft in November 1987.

The Veteran attempted to reopen his claim for coronary artery disease in July 2010.  He was afforded a VA heart examination in September 2010.

Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumption of service connection due to herbicide/Agent Orange exposure, effective August 31, 2010. 75 Fed. Reg. 53,202 (Aug. 31, 2010).

In a letter dated in March 2011, the RO advised the appellant that he was identified as a potential Nehmer class member based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to Agent Orange in Vietnam. 

By rating action dated in August 2011, service connection was granted for coronary artery disease, status post myocardial infarction associated with herbicide exposure, (a Nehmer grant) and status post coronary artery bypass surgery scar with an effective date of December 11, 1997.

In this instance, the Board observes that although the evidence indicates that the earliest diagnosis of heart disease was in 1987, applicable regulations clearly stipulate that the effective date of service connection must be the date of claim or the date the disability arose, whichever is later.  The Veteran's claim received on December 11, 1997 is the latter of the two events giving rise to the grant of service connection.  The claims file reveals no evidence of a claim for service connection of heart disease, either formal or informal, prior to December 11, 1997. 

Thus, notwithstanding the Veteran's assertions, the evidence shows that there is no legal basis for an earlier effective date of service connection for coronary artery disease or bypass grafting scar related thereto.  The governing legal authority makes clear that under these circumstances, the effective date can be no earlier than that assigned. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by this authority.  There is no evidence of record that would allow for the award of effective dates earlier than December 11, 1997 for the grants of service connection for coronary artery disease and bypass grafting scar as secondary thereto.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date earlier than December 11, 1997 for the grant of service connection for coronary artery disease, status post myocardial infarction, is denied.

Entitlement to an effective date earlier than December 11, 1997 for the grant of service connection for coronary artery disease bypass grafting scar is denied.


REMAND

The record discloses that with respect to the claim of entitlement to service connection for hepatitis C, the Veteran was afforded a VA examination in March 2014.  At that time it was noted that the Veteran had been hospitalized in 1970 at the Barnes Jewish Hospital.  It was indicated that those records might be helpful as to this issue.  His attorney indicated that an attempt to obtain those records would be made.  They are not on file, and it is not clear what attempts were made.  Thus, VA must make an effort to clarify whether records are available.

Moreover, on appeal the Veteran's attorney has indicated that the Veteran was treated for a sexually transmitted disease (STD) during service.  It is contended that the hepatitis C may stem from this event.  This contention was advanced after the examination and opinion was set out.  As such, the report must be returned to the examiner for a proper opinion based on a review of the evidence of record and examination findings and a comment on the possibility of the STD being related to the onset of hepatitis C.

The Veteran asserts that the symptoms associated with his service-connected coronary heart disease and associated bypass scar are more disabling than reflected by the currently assigned disability evaluations and have warranted higher ratings since the grants of service connection.  The record reflects that the Veteran's heart condition was last examined for VA compensation and pension purposes in September 2010.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant should be scheduled for a current cardiac examination to ascertain the status of the service-connected coronary artery disease and associated bypass grafting scar.  

Finally, the record reflects that the Veteran receives extensive and continuing VA outpatient treatment for complaints and disorders, including cardiac and PTSD symptomatology.  The most consistent records date through March 2014 (in the electronic records).  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from March 2014, should be requested and associated with the claims folder or placed in Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records dating from March 2014, to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain the records should be documented.

2.  The AOJ should contact the Veteran and request his assistance in obtaining records from the Barnes Jewish Hospital from 1970.  He should be requested to provide a full address and an approximate date of treatment, to the month if possible, so that an attempt to obtain records may be made.  All attempts to obtain this information from the Veteran and all attempts to contact the facility and obtain records should be documented in the claims folder.  Any negative response as to the availability of records should be set out in detail in the claims folder.

3.  After the above form has been returned by the Veteran, refer the case to the VA physician who examined him in March 2014 (or to another physician is that one is not available) for a supplementary report.  The entire claims file, access to Virtual VA/VBMS, and a copy of this remand must be made available to the examiner to determine the likely etiology of hepatitis C. 

Following review of the claims folder and other associated evidence, the physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) hepatitis C was caused by risk factors associated with the Veteran's active service, to include whether the exposure and resultant STD may indicate the likely onset of hepatitis C.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  The examiner must compare and reconcile the Veteran's reported statements as to etiology of Hepatitis C in service with the extensive evidence of record documenting substantial other risk factors pertinent to possible modes of transmission.  

The supplementary report should include a detailed narrative with a complete rationale for the opinion provided.

4.  Schedule the Veteran for an examination to evaluate the extent of his coronary artery disease and associated bypass graft scar..  The claims folder and access to Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  In addition to completing the disability benefits questionnaire pertaining to these disorders, the examiner is requested to provide an opinion addressing the degree of functional impairment associated with the service-connected coronary artery disease and associated scarring.  A complete rationale must be provided for the opinion offered. 

5.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for the examination should be noted in the file. 

6.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

7.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


